DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Deluca (U.S Pub: 20120194483).
As of Claim 1, Deluca teaches an electronic device (100), comprising:
a touch portion (fig. 3, touch-sensitive display 118, para. [0044]);
a piezoelectric element having a first drive mode and a second drive mode (fig. 3, piezoelectric patch transducers 210 operates in touch detection mode/contact mode and absence touch detection mode/contactless mode, para. [0046] [0040]), the piezoelectric element providing a tactile sensation to an object in contact with the touch portion in the first drive mode (figs. 2-3, piezoelectric transducers to generate the sensation of touch haptic feedback when the user touches the display, para. [0043] [0046]), and transmitting an ultrasonic wave in the second drive mode (fig. 4, transmit acoustic ultrasonic signal when contactless/absence touch mode, para. [0046] [0050] [0051]); and
a receiver configured to receive a reflected wave of the transmitted ultrasonic wave to detect the object (fig. 4, the microphone 130 receives the reflected acoustic ultrasonic sound transmitted from the object 218, para. [0051]).
	As of Claim 2, Deluca teaches the electronic device according to claim 1, wherein the receiver includes a plurality of receiving elements (fig. 4, microphone 130 receives plurality of acoustic ultrasonic signal from acoustic ports 214, para. [0050] [0051]).
	As of Claims 3 and 7, Deluca teaches the electronic device according to claim 1, wherein the electronic device is configured to detect a gesture of the object based on output of the receiver (fig. 4, the electronic device 100 detects gesture of the object 218 based on the microphone receives the acoustic ultrasonic signals output, para. [0014] 0050] [0051]).
As of Claims 4, and 8-10, Deluca teaches the electronic device according to claim 1, the electronic device according to claim 2, the electronic device according to claim 3, the electronic device according to claim 7, wherein the electronic device is configured to stop driving the piezoelectric element in the second drive mode (figs. 2-3, the controller 212 switch the function of transmit acoustic ultrasonic object detection in the contactless mode, para. [0045] [0046]) while driving the piezoelectric element in the first drive mode (figs. 2-3, while the controller 212 operates in the touch tactile feedback mode, para. [0043] [0045] [0046]).
	As of Claims 5, and 11-13, Deluca teaches the electronic device according to claim 4, the electronic device according to claim 8, the electronic device according to claim 9, the electronic device according to claim 10, wherein the touch portion includes a touch sensor (fig. 3, touch-sensitive display 118, para. [0044]), and
the electronic device is configured to stop driving the piezoelectric element in the second drive mode (figs. 2-3, the controller 212 switch the function of transmit acoustic ultrasonic object detection in the contactless mode, para. [0045] [0046]) when the touch sensor detects contact by the object (i.e. when the touch-sensitive display 118 detecting a finger touches on the touch panel 118, para. [0034] [0035].





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca (U.S Pub: 20120194483) in view of Lynn et al (U.S Pub: 20130142362) (Herein “Lynn”).
As of Claims 6 and 14-16, Deluca teaches the electronic device according to claim 1, the electronic device according to claim 2, the electronic device according to claim 3, the electronic device according to claim 7, wherein the electronic device is configured to drive the piezoelectric element in the first drive mode to provide the tactile sensation to the object in contact with the touch portion (figs. 2-3, piezoelectric transducers to generate the sensation of touch haptic feedback when the user touches the display, para. [0043] [0046]).

	However, Lynn teaches wherein the electronic device is configured to drive the first drive mode to provide the tactile sensation to the object in contact with the touch portion (figs. 1, 17, touch detecting surface/medium 102 detects a finger touch input on the surface and receives haptic feedback on the contact, para. [0031] [0032] [0034] [0082], while driving the piezoelectric element in the second drive mode (fig. 1, the sensors 112, 114, 116, 118 piezoelectric elements propagating acoustic or ultrasonic signal at the same time the touch detecting surface detects touch input at the location 130, para. [0032] [0034].
	Therefore, it would have been obvious for one of ordinary skill in art at the time of filing was made to have modify the touch detecting panel of Deluca with Lynn to provide the touch panel to detect touch with a haptic feedback and at the same time the piezoelectric elements propagate an acoustic or ultrasonic signal to detect touch input so that the touch haptic feedback and the propagated ultrasonic signal to measure the disturbances of the propagated signals and the touch input location may be determined.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (U.S Pub: 20140092037) and Aono et al (U.S Pub: 20100141410).


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KE XIAO/Supervisory Patent Examiner, Art Unit 2627